DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is made in reply to Preliminary Amendment, filed April 7, 2021.  Applicant has canceled Claim 1 and added Claims 2-12.  As amended, Claims 2-12 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 8,917,358. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the instant application is commensurate in scope with Claims 1 and 2 of USPAT 8,917,358, as indicated in bold:
A reception apparatus comprising:
circuitry configured to
receive audio visual content being transmitted;
execute a first application program in response to a first command for controlling the operation of said first application program executed in interlocked relation to said audio visual content;
transmit to an external terminal apparatus a second command for controlling the operation of a second application program that can be executed by said terminal apparatus in interlocked relation to said audio visual content when said terminal apparatus is connected to said reception apparatus; and
receive said first command transmitted from said terminal apparatus executing said second application program;
wherein said circuitry executes said first application program in response to the received first command.
extract trigger information which is transmitted along with said audio visual content and which pertains to the control of said first application program; and
execute said first application program in response to said first command designated by the extracted trigger information.
Claim 5 of the instant application is commensurate in scope with Claim 4 of USPAT 8,917,358, as indicated in bold:
when said terminal apparatus has yet to execute said second application program, said circuitry transmits the second command for activating said second application program; and
when said reception apparatus has terminated the execution of said first application program, said circuitry transmits the second command for terminating the execution of said second application program.

Claims 2-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, and 16 of U.S. Patent No. 10,958,986. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the instant application is commensurate in scope with Claim 1 of USPAT 10,958,986 as indicated in bold:
A reception apparatus, comprising:
a receiver configured to receive audio visual content; and
processing circuitry configured to
process the audio visual content for display;
execute a first application associated with the audio visual content such that the first application is displayed on a screen together with the displayed audio visual content; and
provide a two-way communications service between the first application executed by the reception apparatus and a second application for execution on a terminal apparatus different from the reception apparatus, wherein the first application associated with the audio visual content and displayed on the screen together with the audio visual content performs an action in response to a command received from the second application via the two-way communications service, wherein the processing circuitry is further configured to
receive a first trigger associated with the audio visual content,
execute the first application in response to the first trigger,
receive a second trigger associated with the audio visual content,
forward the second trigger to the terminal apparatus, and
control execution of the second application on the terminal apparatus in synchronization with the audio visual content.
Claim 3 of the instant application is commensurate in scope with Claim 2 of USPAT 10,958,986, as indicated in bold:
wherein the processing circuitry is configured to download from a server the first application and the second application associated with the audio visual content.
Claim 4 of the instant application is commensurate in scope with Claim 3 of USPAT 10,958,986, as indicated in bold:
wherein the receiver is configured to receive a digital television broadcast signal including the audio visual content.
Claim 5 of the instant application is commensurate in scope with Claim 15 of USPAT 10,958,986, as indicated in bold:
wherein the processing circuitry is configured to transmit a second command to the terminal apparatus for terminating the second application, upon termination of the execution of the first application.
Claim 6 of the instant application is commensurate in scope with Claim 8 of USPAT 10,958,986, as indicated in bold:
A television set including the reception apparatus according to claim 1.
Claim 7 of the instant application is commensurate in scope with Claim 4 of USPAT 10,958,986, as indicated in bold:
A method of executing a first application by a reception apparatus, the method comprising:
receiving audio visual content by a receiver of the reception apparatus;
processing, by processing circuitry of the reception apparatus, the audio visual content for display;
executing, by the processing circuitry, the first application associated with the audio visual content such that the first application is displayed on a screen together with the displayed audio visual content; and
providing, by the processing circuitry, a two-way communications service between the first application executed by the reception apparatus and a second application for execution on a terminal apparatus different from the reception apparatus, wherein the first application associated with the audio visual content and displayed on the screen together with the audio visual content performs an action in response to a command received from the second application via the two-way communications service, wherein
the method further comprises, by the processing circuitry of the reception apparatus,
receiving a first trigger associated with the audio visual content,
executing the first application in response to the first trigger,
receiving a second trigger associated with the audio visual content,
forwarding the second trigger to the terminal apparatus, and
controlling execution of the second application on the terminal apparatus in synchronization with the audio visual content.
Claim 8 of the instant application is commensurate in scope with Claim 5 of USPAT 10,958,986, as indicated in bold:
wherein the first application and the second application are downloaded from a server and associated with the audio visual content.
Claim 9 of the instant application is commensurate in scope with Claim 6 of USPAT 10,958,986, as indicated in bold:
wherein the receiving comprises: receiving a digital television broadcast stream including the audio visual content.
Claim 10 of the instant application is commensurate in scope with Claim 16 of USPAT 10,958,986, as indicated in bold:
comprising transmitting a second command to the terminal apparatus for terminating the second application, upon termination of the execution of the first application.
Claim 12 of the instant application is commensurate in scope with Claim 7 of USPAT 10,958,986, as indicated in bold:
A non-transitory computer-readable medium storing a program which when executed by a reception apparatus causes the reception apparatus to perform a method of executing a first application the method comprising:
receiving audio visual content;
processing, by the reception apparatus, the audio visual content for display;
executing, by the reception apparatus, the first application associated with the audio visual content such that the first application is displayed on a screen together with the displayed audio visual content; and
providing, by the reception apparatus, a two-way communications service between the first application executed by the reception apparatus and a second application for execution on a terminal apparatus different from the reception apparatus, wherein the first application associated with the audio visual content and displayed on the screen together with the audio visual content performs an action in response to a command received from the second application via the two-way communications service, wherein
the method further comprises, by the reception apparatus,
receiving a first trigger associated with the audio visual content,
executing the first application in response to the first trigger,
receiving a second trigger associated with the audio visual content,
forwarding the second trigger to the terminal apparatus, and
controlling execution of the second application on the terminal apparatus in synchronization with the audio visual content.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are “a receiver configure to receive…” and “processing circuitry configured to process…, receive…, execute…, receive…, forward…, and control…”
	In particular, Claim 2 recites:
a receiver configured to receive audio visual content; and
processing circuitry configured to process…, receive…, execute…, receive…, forward…, and control…
Claim 3 recites:
wherein the processing circuitry is configured to download from a server the first application and the second application associated with the audio visual content.
Claim 4 recites:
wherein the receiver is configured to receive a digital television broadcast signal including the audio visual content.
Claim 5 recites:
wherein the receiver is configured to transmit a command to the terminal apparatus for terminating the second application, upon termination of the execution of the first application.
Claim 6 recites:
	a television set including the reception apparatus according to claim 2.
From the instant Specification, it is the Examiner’s position that the claimed “receiver” is a structural element and corresponds to at least Tuner 61 of Fig. 3.  Additionally, the claimed “processing circuity” is a structural element and corresponds to at least the hardware structure of Fig. 28.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 6, 7, 9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandoval et al. (US 2012/0002111 A1 “Sandoval” of Record) in view of DeWeese et al. (US 2005/0262542 A1 “DeWeese”).
In regards to Claim 2, Sandoval teaches a reception apparatus (Primary Device 16 in conjunction with Primary Screen 14, as shown in Fig. 1 and introduced in [0009]; and further detailed in Architecture 60 of Fig. 5, as introduced in [0034]), comprising:
a receiver configured to receive audio visual content (Primary Device 16 receiving media from Media Source 12, as descried in [0009]); and
processing circuitry (operations of Primary Device 16 in conjunction with Synchronization Controller 24, as described in [0010]) configured to
process the audio visual content for display (operations of Primary Device 16 in conjunction with Primary Screen 14 for outputting received media, as described in [0009]; with further reference to Receive Media at Block 42, as described in [0023]),
receive a first trigger associated with the audio visual content (Detect Triggering Event at Block 44, as described in [0023]),
execute a first application in response to the first trigger (Transmit Triggered Message For Identified Event at Block 48, as described in [0025]; with further reference to application on TV receiver, as describe in [0037]),
receive a second trigger associated with the audio visual content (Synchronization Timeline 60 of Fig. 3 including multiple triggering events, as described in [0029]),
forward the second trigger to a terminal apparatus (trigger messages forwarded to secondary device, as shown in Fig. 4 and described in [0032]), and
control a second application executed on the terminal apparatus in synchronization with the audio visual content (Secondary Device 20 synchronizing one or more response events identified within the transmitted triggered message, as described in [0027] and shown at Block 50; with further reference to interactive applications and functions of Second Screen Device 20, as described in [0017,0037]).
	However, Sandoval does not describe the execution of the first application in sufficient detail as to demonstrate such that the first application is displayed on a screen together with the displayed audio visual content.
	In a similar field of invention, DeWeese teaches a method and system for allowing television viewers to engage in real-time communications in chat groups while watching television (Abstract) and including communication by way of a two-way interactive display remote control (as shown in Fig. 25 and described in [0151]).  DeWeese further discloses executing the first application such that the first application is displayed on a screen together with the displayed audio visual content (chat application on the set-top box, as described in [0060]; with further reference to display of chat groups concurrently with television programing, as shown in Fig. 16 and described in [0119]).
	Both Sandoval and DeWeese teach similar technique for coordinating communication between a main and secondary display device.  DeWeese further discloses a known technique for displaying an interactive application on a screen together with displayed audio visual content.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the content triggering technique of Sandoval to include the concurrent display technique of DeWeese in order to provide the end user with a means for viewing a program and participating in a chat about the program (as suggested by DeWeese in [0004]) thereby increasing user engagement.
In regards to Claim 4, the combination of Sandoval and DeWeese teaches the reception apparatus according to claim 2, wherein the receiver is configured to receive a digital television broadcast signal including the audio visual content (Sandoval: media content including television program broadcast, as described in [0013]).

In regards to Claim 6, the combination of Sandoval and DeWeese teaches a television set including the reception apparatus according to claim 2 (Sandoval: Set-top Box 62 of Fig. 5, as described in [0034]).

In regards to Claim 7, Sandoval teaches a method of reception by a reception apparatus (generally shown in Fig. 2, as introduced in [0017]; with further reference to Primary Device 16 in conjunction with Primary Screen 14, as shown in Fig. 1 and introduced in [0009]; and further detailed in Architecture 60 of Fig. 5, as introduced in [0034]), comprising:
receiving audio visual content (Primary Device 16 receiving media from Media Source 12, as descried in [0009]);
processing the audio visual content for display (operations of Primary Device 16 in conjunction with Primary Screen 14 for outputting received media, as described in [0009]; with further reference to Receive Media at Block 42, as described in [0023]);
receiving a first trigger associated with the audio visual content (Detect Triggering Event at Block 44, as described in [0023]);
executing a first application in response to the first trigger (Transmit Triggered Message For Identified Event at Block 48, as described in [0025]; with further reference to application on TV receiver, as describe in [0037]);
receiving a second trigger associated with the audio visual content (Synchronization Timeline 60 of Fig. 3 including multiple triggering events, as described in [0029]);
forwarding the second trigger to a terminal apparatus (trigger messages forwarded to secondary device, as shown in Fig. 4 and described in [0032]); and
controlling a second application executed on the terminal apparatus in synchronization with the audio visual content (Secondary Device 20 synchronizing one or more response events identified within the transmitted triggered message, as described in [0027] and shown at Block 50; with further reference to interactive applications and functions of Second Screen Device 20, as described in [0017,0037]).
In a similar field of invention, DeWeese teaches a method and system for allowing television viewers to engage in real-time communications in chat groups while watching television (Abstract) and including communication by way of a two-way interactive display remote control (as shown in Fig. 25 and described in [0151]).  DeWeese further discloses executing the first application such that the first application is displayed on a screen together with the displayed audio visual content (chat application on the set-top box, as described in [0060]; with further reference to display of chat groups concurrently with television programing, as shown in Fig. 16 and described in [0119]).
	Both Sandoval and DeWeese teach similar technique for coordinating communication between a main and secondary display device.  DeWeese further discloses a known technique for displaying an interactive application on a screen together with displayed audio visual content.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the content triggering technique of Sandoval to include the concurrent display technique of DeWeese in order to provide the end user with a means for viewing a program and participating in a chat about the program (as suggested by DeWeese in [0004]) thereby increasing user engagement.
In regards to Claim 9, the combination of Sandoval and DeWeese teaches the method according to claim 7, wherein the method includes receiving a digital television broadcast signal including the audio visual content (Sandoval: media content including television program broadcast, as described in [0013]).

In regards to Claim 11, the combination of Sandoval and DeWeese teaches the method according to claim 7, wherein the method is performed by a television set (Sandoval: Set-top Box 62 of Fig. 5, as described in [0034]).

In regards to Claim 12, Sandoval teaches a non-transitory computer-readable medium storing computer-readable instructions, which when executed by a reception apparatus (Primary Device 16 in conjunction with Primary Screen 14, as shown in Fig. 1 and introduced in [0009]; and further detailed in Architecture 60 of Fig. 5, as introduced in [0034]), cause the reception apparatus to perform a method of reception (generally shown in Fig. 2, as introduced in [0017]), the method comprising:
receiving audio visual content (operations of Primary Device 16 receiving media from Media Source 12, as descried in [0009]);
processing the audio visual content for display (operations of Primary Device 16 in conjunction with Primary Screen 14 for outputting received media, as described in [0009]; with further reference to Receive Media at Block 42, as described in [0023]);
receiving a first trigger associated with the audio visual content (Detect Triggering Event at Block 44, as described in [0023]);
executing a first application in response to the first trigger (Transmit Triggered Message For Identified Event at Block 48, as described in [0025]; with further reference to application on TV receiver, as describe in [0037]);
receiving a second trigger associated with the audio visual content (Synchronization Timeline 60 of Fig. 3 including multiple triggering events, as described in [0029]);
forwarding the second trigger to a terminal apparatus (trigger messages forwarded to secondary device, as shown in Fig. 4 and described in [0032]); and
controlling a second application executed on the terminal apparatus in synchronization with the audio visual content (Secondary Device 20 synchronizing one or more response events identified within the transmitted triggered message, as described in [0027] and shown at Block 50; with further reference to interactive applications and functions of Second Screen Device 20, as described in [0017,0037]).
	However, Sandoval does not describe the execution of the first application in sufficient detail as to demonstrate such that the first application is displayed on a screen together with the displayed audio visual content.
	In a similar field of invention, DeWeese teaches a method and system for allowing television viewers to engage in real-time communications in chat groups while watching television (Abstract) and including communication by way of a two-way interactive display remote control (as shown in Fig. 25 and described in [0151]).  DeWeese further discloses executing the first application such that the first application is displayed on a screen together with the displayed audio visual content (chat application on the set-top box, as described in [0060]; with further reference to display of chat groups concurrently with television programing, as shown in Fig. 16 and described in [0119]).
	Both Sandoval and DeWeese teach similar technique for coordinating communication between a main and secondary display device.  DeWeese further discloses a known technique for displaying an interactive application on a screen together with displayed audio visual content.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the content triggering technique of Sandoval to include the concurrent display technique of DeWeese in order to provide the end user with a means for viewing a program and participating in a chat about the program (as suggested by DeWeese in [0004]) thereby increasing user engagement.


Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sandoval and DeWeese in view of Gupta et al. (US 2011/0177775 A1 “Gupta” of Record).
In regards to Claim 3, the combination of Sandoval and DeWeese teaches the reception apparatus according to claim 2, but does not explicitly demonstrate wherein the processing circuitry is configured to download from a server the first application and the second application associated with the audio visual content.
In a similar field of invention, Gupta teaches a method and system for generating and distributing interactive applications within a broadcast communications system (Abstract).  Gupta further discloses wherein the processing circuitry is configured to download from a server the first application and the second application associated with the audio visual content (process of Fig. 5 including downloading available applications by receiver devices, as described in [0135]).
Both Sandoval and Gupta teach similar techniques for providing interactive data within a broadcast communication system.  Gupta further discloses a known technique for providing interactive applications for download to devices of the communication system.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the interactive second screen device technique of Sandoval to include the application downloading technique of Gupta in order to improve the user experience (as Gupta suggests in [0049]) and enable interactive applications to access required resources and templates from a file system (as Gupta suggests in [0230]).

In regards to Claim 8, the combination of Sandoval and DeWeese teaches the method according to claim 7, but does not explicitly demonstrate wherein the method includes downloading from a server the first application and the second application associated with the audio visual content.
In a similar field of invention, Gupta teaches a method and system for generating and distributing interactive applications within a broadcast communications system (Abstract).  Gupta further discloses wherein the method includes downloading from a server the first application and the second application associated with the audio visual content (process of Fig. 5 including downloading available applications by receiver devices, as described in [0135]).
Both Sandoval and Gupta teach similar techniques for providing interactive data within a broadcast communication system.  Gupta further discloses a known technique for providing interactive applications for download to devices of the communication system.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the interactive second screen device technique of Sandoval to include the application downloading technique of Gupta in order to improve the user experience (as Gupta suggests in [0049]) and enable interactive applications to access required resources and templates from a file system (as Gupta suggests in [0230]).


Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sandoval and DeWeese in view of Collart et al. (US 2010/0293598 A1 “Collart” of Record).
In regards to Claim 5, the combination of Sandoval and DeWeese teaches the reception apparatus according to claim 2, but does not explicitly demonstrate wherein the receiver is configured to transmit a command to the terminal apparatus for terminating the second application, upon termination of the execution of the first application.
In a similar field of invention, Collart teaches a method and system for coordinating multimedia devices on a communications network (Abstract).  Collart further discloses wherein the receiver is configured to transmit a command to the terminal apparatus for terminating the second application, upon termination of the execution of the first application (operations of link application implemented on a Primary Device 122 for shutting down a connection with one or more Secondary Devices 124 in response to a transition from one application to a second application, as described in [0251]; with further reference to process termination of Fig. 16, as described in [0185]).
Both Sandoval and Collart teach similar techniques for managing communication of multimedia content between a primary and secondary device.  Collart further discloses a known technique for terminating an application running on a secondary device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interactive second screen device technique of Sandoval to include the application termination technique of Collart in order to conserve processing resources, such as when a communication is not received (as Collart describes in [0185]).

In regards to Claim 10, the combination of Sandoval and DeWeese teaches the method according to claim 7, but does not explicitly demonstrate wherein the method includes transmitting a command to the terminal apparatus for terminating the second application, upon termination of the execution of the first application.
In a similar field of invention, Collart teaches a method and system for coordinating multimedia devices on a communications network (Abstract).  Collart further discloses wherein the method includes transmitting a command to the terminal apparatus for terminating the second application, upon termination of the execution of the first application (operations of link application implemented on a Primary Device 122 for shutting down a connection with one or more Secondary Devices 124 in response to a transition from one application to a second application, as described in [0251]; with further reference to process termination of Fig. 16, as described in [0185]).
Both Sandoval and Collart teach similar techniques for managing communication of multimedia content between a primary and secondary device.  Collart further discloses a known technique for terminating an application running on a secondary device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interactive second screen device technique of Sandoval to include the application termination technique of Collart in order to conserve processing resources, such as when a communication is not received (as Collart describes in [0185]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426